Citation Nr: 1223684	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  02-10 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for heart disease.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from May 1970 to July 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2001 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the Houston, Texas RO.  

In November 2006, the Veteran testified before a Veterans Law Judge sitting at the San Antonio satellite office of the RO (Travel Board hearing).  A transcript of that hearing is of record. 

In April 2007, December 2009, and February 2011, the Board remanded the claim on appeal for further development. 

The Board notes that the Veteran was previously represented by the Missouri Veterans Commission, but that he revoked power of attorney in March 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, in November 2006, the Veteran testified before a Veterans Law Judge (VLJ) of the Board; however, the VLJ who had conducted that hearing has retired and is no longer employed at the Board.  Pursuant to 38 C.F.R. § 20.707, the Veteran has a right to have the VLJ who conducted the hearing participate in making the final determination of the claim.  Accordingly, the Board offered the Veteran an opportunity for another hearing.  In May 2012, he indicated that he wanted to appear at hearing before a VLJ of the Board at his local RO (Travel Board hearing).  

Therefore, remand is necessary so that the Veteran may be scheduled for a Travel Board hearing before a Veterans Law Judge. 

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a Travel Board hearing before a Veterans Law Judge at the RO. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


